 Case 1:18-cr-00457-AMD Document 47 Filed 04/03/19 Page 1 of 2 PageID #: 338



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                                    NOTICE

        - against -                                          18-CR-457 (S-2)(AMD)

 HUAWEI DEVICE USA INC.,

                          Defendant.

 – – – – – – – – – – – – – – –X

                        NOTICE OF INTENT TO USE FOREIGN
                  INTELLIGENCE SURVEILLANCE ACT INFORMATION

               The United States, through its attorney Richard P. Donoghue, United States

Attorney for the Eastern District of New York, hereby provides notice to the defendant

HUAWEI DEVICE USA INC., and to the Court, that pursuant to Title 50, United States Code,

Section 1806(c), the United States intends to offer into evidence, or otherwise use or disclose in

any proceedings in the above-captioned matter, information obtained or derived from electronic

surveillance conducted pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”),

as amended, 50 U.S.C. §§ 1801-1812.
 Case 1:18-cr-00457-AMD Document 47 Filed 04/03/19 Page 2 of 2 PageID #: 339



Dated:         April 3, 2019
               Brooklyn, New York

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/ Alexander A. Solomon
                                                  Alexander A. Solomon
                                                  David K. Kessler
                                                  Julia Nestor
                                                  Kaitlin T. Farrell
                                                  Sarah M. Evans
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000


cc:      Clerk of Court (AMD) (by ECF and hand)
         All defense counsel (by ECF)
